Dandridge v Gonzalez (2017 NY Slip Op 02771)





Dandridge v Gonzalez


2017 NY Slip Op 02771


Decided on April 12, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 12, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
JOHN M. LEVENTHAL
L. PRISCILLA HALL
JEFFREY A. COHEN, JJ.


2016-04557
 (Index No. 100675/14)

[*1]Deshawna D. Dandridge, et al., respondents,
vAntonio M. Gonzalez, appellant, et al., defendant.


Katz and Associates, Brooklyn, NY (Anthony M. Grisanti of counsel), for appellant.
Rubenstein & Rynecki, Brooklyn, NY (Kliopatra Vrontos of counsel), for respondents.

DECISION & ORDER
In an action, inter alia, to recover damages for personal injuries, the defendant Antonio M. Gonzalez appeals from so much of an order of the Supreme Court, Richmond County (Dollard, J.), dated March 18, 2016, as denied that branch of his motion which was for summary judgment dismissing the complaint insofar as asserted by the plaintiff Deshawna D. Dandridge, individually, on the ground that she did not sustain a serious injury within the meaning of Insurance Law § 5102(d) as a result of the subject accident.
ORDERED that the order is reversed insofar as appealed from, on the law, with costs, and that branch of the motion of the defendant Antonio M. Gonzalez which was for summary judgment dismissing the complaint insofar as asserted by the plaintiff Deshawna D. Dandridge, individually, is granted.
The appellant met his prima facie burden of showing that the plaintiff Deshawna D. Dandridge did not sustain a serious injury within the meaning of Insurance Law § 5102(d) as a result of the subject accident (see Toure v Avis Rent A Car Sys., 98 NY2d 345; Gaddy v Eyler, 79 NY2d 955, 956-957). The appellant submitted competent medical evidence establishing, prima facie, that the alleged injuries to Dandridge's left elbow and to the cervical and lumbar regions of her spine did not constitute serious injuries under either the permanent consequential limitation of use or significant limitation of use categories of Insurance Law § 5102(d) (see Staff v Yshua, 59 AD3d 614). Dandridge failed to raise a triable issue of fact in opposition.
Accordingly, the Supreme Court should have granted that branch of the appellant's motion which was for summary judgment dismissing the complaint insofar as asserted by Dandridge, individually.
MASTRO, J.P., LEVENTHAL, HALL and COHEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court